Name: Commission Regulation (EEC) No 320/83 of 8 February 1983 amending for the fifth time Regulation (EEC) No 1959/82 on an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 37/8 Official Journal of the European Communities 9 . 2. 83 COMMISSION REGULATION (EEC) No 320/83 of 8 February 1983 amending for the fifth time Regulation (EEC) No 1959/82 on an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece (2), Having regard to Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds and criteria for fixing the amount of such refunds (3), and in particular Article 4 thereof, Whereas under Commission Regulation (EEC) No 1959/82 (4), as last amended by Regulation (EEC) No 3421 /82 (*), an invitation to tender was issued for the refund on export of wholly milled long grain rice to certain third countries ; whereas exports of long grain rice carried out up to the present time in the context of the said Regulation have not wholly disposed of the substantial stocks of rice remaining from the prece ­ ding marketing year ; whereas, in view of the yield of the new harvest and the estimated amounts of rice available from the 1982/83 marketing year, the disposal of additional quantities of long grain rice should be facilitated ; whereas, therefore, the quantities put out for tender should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 1959/82 is hereby replaced by the follo ­ wing : 'The invitation to tender shall cover a maximum of 1 00 000 tonnes of wholly milled long grain rice.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 February 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17 . 0 OJ No L 166, 25 . 6 . 1976, p. 36. 0 OJ No L 212, 21 . 7 . 1982, p. 36 . 0 OJ No L 360 , 21 . 12 . 1982, p . 27 .